El Juez Asociado Sr. Wole,
emitió la opinión del tribuí. al.
Los errores que ban sido alegados en este caso dependen principalmente de las instrucciones que dió la corte al jurado. La acusación fue formulada por un delito de homicidio invo-luntario, siendo la teoría del Fiscal la de que el acusado, en-cargado de un automóvil de carga, mientras iba en disputa com otro automóvil chocó con un tercer vehículo que se encon-traba parado en la carretera, causando la muerte a una mujer.
La parte de las instrucciones de que en primer término se queja el acusado fue la siguiente: “Este delito, Sres. del Jurado es una modificación que se ha hecho del artículo 328 del Código Penal, en el que se imputaba una acusación a toda persona que, conduciendo un vehículo cualquiera, lo hiciera con tal negligencia o con tal descuido o imprudencia que oca-sionara la muerte de otra persona. ’ ’
La acusación tal como ha sido redactada sería suficiente lo mismo de acuerdo con el artículo relativo al homicidio en general, al 203, o al 328 del Código Penal, según ha quedado enmendado. Estos artículos son correlativos. El jurado no podía haber sido desorientado debido a estas observaciones preliminares de la corte y particularmente por haber sido instruido con respecto a lo que constituían los elementos del-delito y a la clase de negligencia, así cómo también a que su .investigación debe ser en cuanto a los hechos.
La siguiente instrucción de que se queja el acusado es como sigue: “El Fiscal en este caso ha calificado el hecho de homicidio involuntario, atendiendo seguramente a que la muerte de la persona se ha verificado como consecuencia de los actos realizados por el acusado.” La alegación que se formula es que la corte en sus instrucciones partió del su-puesto de que la muerte fué ocasionada por los actos del acu-sado, la cual era una cuestión que había de ser resuelta por el jurado. La corte aparentemente exponía la teoría del Fiscal. • El significado de las palabras tomadas en su sentido *660ordinario era que la muerte de la mujer se debió al acto del acusado al chocar con ella, hecho que no ha sido impugnado en el juicio. La corte no dió por sentado en sus instruccio-nes que el acusado era responsable criminalmente. Además, las instrucciones restantes niegan tal suposición.
El apelante se queja de otras dos instrucciones que son como siguen: “Los señores del jurado recordarán que todos estos testigos han declarado que esos dos chauffeurs iban en disputa, que iban en porfía, y por querer pasarle uno al otro fue que ocasionó el choque de ambos vehículos. La circuns-tancia que ellos tienen en cuenta para determinar si realmente existió o nó la porfía, eso es difícil demostrarlo ante el ju-rado. Ellos han visto ciertos actos realizados durante la marcha de esos vehículos en la dirección que llevaban y la tendencia de uno de ellos para pasarle al otro, pero no sabe-mos cuáles son esas circunstancias que han influido en la mente de esos testigos para venir a decir ante el jurado que esos dos chauffeurs iban en disputa.
“Las declaraciones de estos testigos afirman que realmente existió el regateo, la porfía; pero ninguno ha expresado con claridad cuáles fueron los hechos presenciados por ellos, de los cuales se deduce que existió esta porfía. Este- es, pues, el primer punto que tiene que decidir el jurado. El otro punto que el jurado tiene que decidir es si existió realmente un choque entre ambos vehículos, en qué momento existió ese choque, y qué consecuencias fueron las que produjo el choque de ellos. Muchos testigos, quizás la generalidad de ellos, dijeron que el choque vino porque el vehículo pequeño trató de pasarle al grande, no encontró espacio suficiente, y entonces vino el choque y de las preguntas repetidas que se les hicieron a casi todos esos testigos para establecer el hecho de que el choque vino por la parte de alante del automóvil, de tal modo que fué necesario desviar el carro grande sin que interviniera la voluntad de la persona que lo guiaba. De modo que casi todos esos testigos convienen en establecer el hecho de que los dos automóviles se encontraran en un punto, que chocaron *661las ruedas del automóvil pequeño con la parte delantera del automóvil grande, que siendo un guía celoso, fácil de mane-jar por la mano de un niño, el automóvil grande tomó una dirección contraria y fué fatalmente a dar con el cuerpo de aquella desgraciada mujer.”
La teoría en que más insistió el apelante durante la vista fué que no hubo prueba de que los automóviles iban en dis-puta, y que los testigos simplemente establecieron sus con-clusiones ; que ninguno de ellos declaró con respecto a los he-chos de donde pudiera llegarse a la conclusión de que los dos automóviles corrían en porfía y, por tanto, que la corte incu-rrió en error. Estamos enteramente de acuerdo con la corte inferior en que el hecho de si dos automóviles van o nó en dis-puta es una de las transacciones humanas respecto a la cual cualquier persona de suficiente inteligencia puede declarar sin exponer los detalles de donde el testigo llega a su con-clusión. Es una cuestión de experiencia corriente, así como un juego de base ball, el hecho de estar un hombre embriagado, o de pasar una compañía de soldados. El acusado tiene per-fecto derecho a repreguntar al testigo respecto del origen de su conocimiento, pero sin tales repreguntas la manifestación del testigo subsiste como una exposición de hecho. Abbott’s Trial Brief. Embriaguez, p. 440. La observación en que se ejercita el entendimiento se distingue de una opinión. Abbott’s Trial Brief, p. 508. Wigmore, sobre evidencia, par. 1977. 17 Cyc. pág. 62 y siguientes.
Con respecto a todas estas instrucciones debe notarse que no se tomó excepción a ninguna de las mismas y aun cuando la corte hubiera incurrido en error éste no fué fundamental ni perjudicial. En Puerto Rico la ley de mayo 30, 1904, prescribe lo siguiente:
“Siempre que resultara de los autos, en alguna causa criminal apelada a la Corte Suprema, que cualquier requisito legal haya sido desatendido por el tribunal sentenciador, no se anulará la sentencia a menos que el error que de los autos resultare, tendiere a perjudicar los derechos de cualquiera de las partes, y se hubiere interpuesto la *662debida excepción en el tribunal sentenciador; Disponiéndose, sin embargo, que el tribunal de apelación podrá conocer de errores fun-damentales que aparecieren en los autos, aun cuando no se hubiere interpuesto objeción a ellos, y fallar sobre los mismos con arreglo al derecho que de los hechos se desprendiere.”
De acuerdo con dicha ley la corte ha revocado volunta-riamente algunos casos en los cuales no han sido tomados en consideración los derechos fundamentales del acusado, y siempre ha sostenido su derecho a proceder de este modo. El Pueblo v. Morales, 11 D. P. R. 306; El Pueblo v. Fernández, 14 D. P. R. 629; El Pueblo v. Pellot, 15 D. P. R. 454; El Pueblo v. Crespo, 21 D. P. R. 300, pero generalmente a falta de excepciones nos hemos negado a revocar, a menos que se hubiera probado claramente el perjuicio. El Pueblo v. Rosado, 17 D. P. R. 441; El Pueblo v. Ortis, 19 D. P. R. 305; El Pueblo v. Díaz, 19 D. P. R. 520; y otros casos que en los mismos se citan.
El apelante también sostiene que el veredicto fué contrario a la prueba, pero gran parte de sus razonamientos depende del hecho de si el acusado iba o nó en porfía con otro auto-móvil. Un gran número de testigos declaró en cuanto a este hecho. Hubo prueba suficiente de que el acusado iba en dis-puta y que ésta fué una de las causas inmediatas del accidente.
No hay duda alguna de que el viajar por la carretera sin el debido respeto de los derechos de las demás personas, yendo en disputa o en alguna otra forma, constituye negligencia criminal. El Pueblo v. Blandford, resuelto en marzo 24, 1916; Johnson v. State, 61 L. R. A. 277, y autoridades agrupadas en la nota, página 280. 2 R. C. L. 1197.
En este caso fué negada una moción de nuevo juicio en la que se alegaron las anteriores -razones y algunas otras. Una de estas razones fué el haberse descubierto nuevas prue-bas. Aparte del hecho de que la prueba era acumulativa y de que la corte tenía discreción en el asunto, no creemos que se demostró de un modo suficiente que el acusado no pudo ha-ber descubierto la nueva prueba mediante razonable diligen-*663cía. Las mociones de nuevo -juicio basadas en prueba des-cubierta nuevamente no son favorecidas, por la ley.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados deb Toro, Aldrey y Hutchison.